                 Case 1:21-cv-01726-LGS Document 34 Filed 08/02/21 Page 1 of 2

                                                                           401 Hackensack Ave., Suite 707
CARCICH                                                                    Hackensack, New Jersey 07601
                                                                                          −
O’SHEA, LLC                                                                222 North Main Street
                                                                           New City, New York 10956
ATTORNEYS AT LAW                                                           Please Respond to NJ Office

 Sheila E. O’Shea-Criscione
 Admitted NJ & NY; R. 1:40 qualified mediator, New Jersey Superior Court   Telephone: 201 988-1308
 Christopher J. Carcich                                                    Direct: 201 450-9664
 Admitted NJ & NY
                                                                           Facsimile: 201 388-7966
 Ellen Marie Walsh                                                         ccarcich@carcichoshea.com
 Admitted NJ & NY

                                                                                 July 29, 2021

 VIA ECF
 Hon. Lorna G. Schofield
 United States District Court
 Southern District of New York
 40 Foley Square
 New York, New York 10007

             RE:          Palumbo v. Fashion Institute of Technology, et al.
                          Docket No. 21-cv-1726 (LGS)

 Dear Judge Schofield:

 We represent Plaintiff Angela Palumbo (“Ms. Palumbo”) in this above-referenced matter and
 submit this correspondence in response to Defendant’s July 23, 2021 correspondence regarding a
 pre-motion discovery conference. Defendant raises two issues, (i) execution of authorizations by
 Plaintiff for the release of her employment records from subsequent employers; and (ii) an
 extension of discovery. As indicated by Defendant, Plaintiff agrees that an extension of necessary.

 Plaintiff objects to the authorizations because they are needlessly burdensome and may interfere
 with her current employment. Moreover, the information Defendant seeks to obtain can be
 obtained by less intrusive means. Defendant failed to request information concerning Plaintiff’s
 mitigation or supplemental employers in their interrogatories and now seek authorizations for
 information they can acquire by less intrusive means, including Plaintiff’s deposition.

 Since her termination from Defendant, Plaintiff has had two positions. One with New Jersey City
 University (“NJCU”) from January 25, 2021, to February 23, 2021, and one with Gwynedd Mercy
 University (“GMU”), which is ongoing. With respect to GMU, Plaintiff is not an employee of the
 university but employed through a staffing agency as a contract employee. Since her employment
              Case 1:21-cv-01726-LGS Document 34 Filed 08/02/21 Page 2 of 2

   RE: Palumbo v. Fashion Institute of Technology, et al.
   July 29, 2021
   Page 2

   with GMU is ongoing and on a contract basis, any request for employment records regarding this
   litigation may negatively impact her continued employment.

   Contemporaneously with the submission of this correspondence, we are providing Defendant with
   140 additional pages of documents that represent the “onboarding documentation” that Defendant
   seeks, as well as additional email communications.

   Regarding NJCU, Plaintiff has provided documents related to her separation, including the
   Separation Termination Form, which sets forth the reasons for her separation and why she is
   ineligible for rehire. To the extent Defendant has questions regarding Plaintiff’s employment,
   separation, or compensation, she can be asked those questions during her deposition.

   For the foregoing reseasons, Plaintiff respectfully submits that Defendant’s request for
   authorizations be denied. If, after completion of Plaintiff’s deposition, there remain questions
   regarding her compensation, employment, status, or other relevant inquiries, the issue can be
   revisited.

   Regarding availability, I will be out of the office from July 30, 2021, through August 5, 2021, and
   respectfully request that any conference be scheduled after August 5, 2021, if possible.

   We thank Your Honor for her courtesies.


                                                Respectfully submitted.




                                                Christopher J. Carcich
   cc: All counsel of record (via ECF)
Defendant's July 23, 2021, pre-motion letter (Dkt. No. 31) is construed as a motion to compel and such motion
is DENIED without prejudice to renewal after Plaintiff's deposition. The parties' request for an extension of
the August 27, 2021, deadline to complete discovery is DENIED as premature. The Clerk of Court is
respectfully directed to close the motion at Docket No. 31.

So Ordered.

Dated: August 2, 2021
       New York, New York
